Citation Nr: 0821749	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1984 to June 
1995, from February 2003 to March 2004, and from May 2006 to 
March 2007.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the veteran for a hearing 
before a Decision Review Officer (DRO) at the RO in Lincoln, 
Nebraska, and to clarify whether he still wants a hearing 
before the Board.

The veteran submitted a VA Form 9 in September 2006 in which 
he indicated that he wanted to have a hearing before the 
Board at a local VA office.  However, the veteran's 
representative later submitted a statement in April 2008 
indicating that the veteran would provide personal testimony 
at a video conference hearing before the Board.  The RO then 
sent a letter to the veteran in May 2008 notifying him that 
his video conferencing hearing before the Board was scheduled 
for July 9, 2008.    However, the veteran subsequently 
submitted a statement in June 2008 in which he requested that 
his video conference hearing before the Board be rescheduled.  
He also stated that felt he could resolve the disagreement 
with a local DRO hearing and requested that he be scheduled 
for a personal hearing with his representative and the local 
VARO hearing office.  He has not yet been provided a hearing.  
The failure to afford the veteran a hearing would amount to a 
denial of due process.  38 C.F.R. §§ 20.904(a)(3), 20.1304(a) 
(2007).  Therefore, the RO should schedule the veteran for a 
DRO hearing at that RO in Lincoln, Nebraska, and contact him 
to also determine whether he would still like to be scheduled 
for a hearing before the Board, and if so, what type of 
hearing. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for a personal hearing with a DRO at 
the local office, in accordance with 
his request.  The veteran should be 
notified in writing of the date, time, 
and location of the hearing.  If the 
veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
properly documented.

2.  The RO should also take appropriate 
steps in order to clarify whether the 
veteran still wants a hearing before 
the Board and, if so, what type of 
hearing.  If he does, the RO should 
schedule the veteran for a personal 
hearing with a Veterans Law Judge, in 
accordance with his request.  The 
veteran should be notified in writing 
of the date, time, and location of the 
hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board in 
accordance with appellate procedures.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional
38 C.F.R. § 20.1304(a).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



